DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment 
The amendment filed on 01/20/2021 has been entered.  Claims 1, 3-7, 9-13 and 15-20 are currently pending in the application. 
Drawings
The drawings are objected to because: Fig. 6 is a rear view of a mouth of one of the plurality of blade slots as stated instant application (para. 0016); however, Fig. 2 includes a reference label 42C pointed to the mouth, wherein 42C has been used for a tail portion of a slot in the specification.  In addition; Fig. 6 depicts a tapered mouth width, which is not consistent with the specification that states the mouth 42B has a precise and consistent width W2 throughout a length L2 of the mouth 42B (para. 0035).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: 
In claim 1, there is no antecedent basis in the specification for "an elongated mouth disposed at a top of the midsection, and an elongated tail disposed at a bottom of the midsection";
In claim 7, there is no antecedent basis in the specification for "an elongated mouth disposed at a top of the midsection, and an elongated tail disposed at a bottom of the midsection"; 
In claim 13, there is no antecedent basis in the specification for "an elongated mouth disposed at a top of the midsection, and an elongated tail disposed at a bottom of the midsection".
The disclosure is objected to because of the following informalities:  
In para. 0036, mouth 42C appears to read "tail 42C".  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1, 3-7, 9-13 and 15-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 1, 7 and 13 each recite the limitations "a first precise and consistent width throughout its length", "a second precise and consistent width throughout its length", and "a third precise and consistent width throughout its length", which render the claims indefinite.  It is unclear how Applicant defines the terms "precise" and "consistent" which are relative terms when associated with a dimension.  Further, it is noted that the original specification has stated a "precise and consistent width" has "a very low tolerance (i.e., very small variation)"; however, the instant application does not define "the very low tolerance" or "very small variation".  As the original specification does not provide a standard for ascertaining the requisite degree, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore the metes and bounds of the claims are unclear and cannot be ascertained. 
Claims 3-6, 9-12 and 15-20 each depend from a rejected claim and are likewise rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wallace (US 3,162,903 A) in view of Ventress (US 20,747 A) and further and further in view of Massey (US 116,615 A).
Regarding claim 1, Wallace discloses a ginning plate (a ginning plate in a cotton gin comprising hulling ribs 13; figs. 2, 4; col. 1, ll. 15-25; col. 3, ll. 54-63), said plate comprising: 
a body (multirib section 40; see figs. 3-4) having a front face (see annotated fig. 4), a back face (see annotated fig. 4), a top end (see annotated fig. 4), a bottom end (see annotated fig. 4), and opposing sides (by default; see annotated fig. 4); and 
a plurality of blade slots (saw slots 37; fig. 4; col. 3, ll. 54-63) that define openings extending through the body (defining openings which allow blades extending through; see figs. 1, 4), each blade slot opening comprising an elongated midsection (see annotated fig. 3), an elongated mouth (slots 39; figs. 2-4; col. 4, ll. 1-10) disposed at a top of the midsection (see annotated figs. 3-4), and a tail (see annotated figs. 3-4) disposed at a bottom of the midsection (see annotated figs. 3-4), wherein the midsection has a first width throughout its length (see annotated fig. 3), the mouth has a second width (see annotated fig. 3) that is greater than the first width (see annotated fig. 3), and the tail has a third width that is less than the first width (see annotated fig. 3).
Wallace does not explicitly disclose wherein the first width is a first precise and consistent width throughout its length of the midsection.  However, Wallace does disclose wherein the midsection has a width of about three-sixteenth inch (col. 3, ll. 61-64).  Applicant states in para. 0034 of the original specification that the first width of the midsection has a very small variation; therefore the teaching of Wallace appears to meet the claimed limitation.  Further, in an effort of improving the ginning plate, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the first width as disclosed by Wallace, to be precise and consistent, in order to provide a uniform width in the midsection of the slot, thereby facilitating a uniform ginning function throughout the length of the midsection, which will also provide the benefit of easy process control.
Wallace does not explicitly disclose wherein the second width of the mouth is a second precise and consistent width throughout the length of the mouth.  However, Wallace does disclose the mouth has a substantial uniform width throughout the length (see fig. 2).  Applicant states in para. 0035 that the second width of the mouth has a very small variation; therefore the teaching of Wallace appears to meet the claimed limitation.  Further, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to make wherein the mouth having a second precise and consistent width throughout its length, thereby facilitating a uniform ginning function throughout the length of the midsection, which will also provide the benefit of easy process control. This modification does not appear to provide any unexpected results.
Wallace does not disclose wherein the tail is an elongated tail having a third precise and consistent width throughout its length.  However, Ventress teaches a ginning plate (fig. 2; page 1, paras. 2, 7) comprising a body and a plurality of blade slots (see fig. 2) that define openings extending through the body (fig. 2), each blade slot opening comprising an elongated midsection (see annotated fig. 2), an elongated mouth (see annotated fig. 2), and an elongated tail (see annotated fig. 2), wherein the midsection has a first width (see annotated fig. 2), and the tail has a third width throughout its length (see annotated fig. 2) and less than the first width (see annotated fig. 2).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the ginning plate as disclosed by Wallace, with wherein the tail is an elongated tail having the third width throughout its length as taught by Ventress, in order to provide a suitable tail configuration for improve ginning efficiency.  In addition, the third width of Ventress appears to be substantially uniform throughout the length (see annotated fig. 2).  Applicant states in para. 0036 that the third width of the tail has a very small variation; therefore the teaching of Ventress appears to meet the claimed limitation.  Further, in an effort of improving the ginning plate, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the third width to be precise and consistent, in order to provide a uniform width for a tail section of the slot, thereby facilitating a uniform ginning function throughout the length, which will also provide the benefit of easy process control.
Wallace does not disclose wherein the mouth of each slot comprises an angled distal wall defining a top end of the respective slot, the distal wall angled outward, away from the midsection of the respective slot as the distal wall extends through the body from the front face of the body to the back face of the body.  However, Massey teaches a ginning plate (a ginning plate assembled from ribs as depicted in fig. 1; col. 1, paras. 1, 3) comprising blade slots (as ribs assembled, slots are created where saw blades extend through; figs. 1-2; col. 1, para. 4), wherein each slot comprises a mouth (each slot has a mouth at a top portion of the plate; as shown in annotated fig. 1) disposed at a top of a midsection (see annotated figs. 1-2), wherein the mouth comprises an angled distal wall  (a top portion of a rib having a front surface, that forms an obtuse angle with respect to the midsection of each slot; see annotated figs. 1-2) defining a top end of the respective slot (see annotated fig. 1), the distal wall angled outward (relative to the midsection of a slot; see annotated figs. 1-2), away from the midsection of the respective slot (see annotated fig. 2), as the distal wall extends through the body from a front face of a plate body to a back face of the plate body (the distal wall formed by the rib having lateral sides extending through the body as the body is formed by assembled by separate ribs; see annotated figs. 1-2).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the ginning plate as disclosed by Wallace, with wherein the mouth of each slot comprises an angled distal wall defining a top end of the respective slot, the distal wall angled outward, away from the midsection of the respective slot, as the distal wall extends through the body from the front face of the body to the back face of the body, as taught by Massey, in order to provide a suitable slot mouth configuration with mouth opening angled away from saw blades for preventing any possible blockage during ginning thereby enhancing the ginning efficiency.
Regarding claim 3, Wallace, Ventress and Massey, in combination, disclose the plate of Claim 1, but Wallace does not disclose wherein the front face of the plate has a contour that comprises a seed roll channel extending laterally across the front face, wherein the mouth of each slot is disposed within the seed roll channel.  However, Massey teaches wherein a front face of a ginning plate (as addressed above; see annotated figs. 1-2) has a contour that comprises a seed roll channel (each rib is projected upward below the top portion, therefore a seed roll channel is formed when a plurality of ribs are assembled; see annotated figs. 1-2) extending laterally across the front face (see annotated fig. 1), wherein the mouth of each slot is disposed within the seed roll channel (see annotated fig. 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the ginning plate as disclosed by Wallace, with wherein the front face of the plate has a contour that comprises a seed roll channel extending laterally across the front face, wherein the mouth of each slot is disposed within the seed roll channel, as taught by Massey, in order to provide an improved ginning plate configuration by integrating slot mouths and a seed roll channel together to render the ginning plate more compact.
Regarding claim 4, Wallace, Ventress and Massey, in combination, disclose the plate of Claim 3, but Wallace does not disclose wherein the seed roll channel has a radius of between .010 inches and .030 inches.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the radius of the seed roll channel, in order to form a seed roll channel with a suitable size to be compatible with an overall size of a ginning plate and operation capacity of a cotton gin.  A change in size is an obvious variation of engineering design and is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  Mere changes of dimensions/proportions are not considered to be patentably distinct limitations.
Regarding claim 7, Wallace discloses a head unit (a roll box 16; fig. 1; col. 2, ll. 28-42) for a cotton gin (fig. 1; col. 1, ll. 55-59), said head unit comprising: 
a housing (a roll box comprising a housing by default; fig. 16); 
a ginning plate (a ginning plate comprising hulling ribs 13; figs. 2, 4; col. 1, ll. 15-25; col. 3, ll. 54-63) disposed within the housing (see fig. 1), the ginning plate comprising: 
a body (multirib section 40; see figs. 3-4) having a front face (see annotated fig. 4), a back face (see annotated fig. 4), a top end (see annotated fig. 4), a bottom end (see annotated fig. 4), and opposing sides (by default; see annotated fig. 4); and 
a plurality of blade slots (saw slots 37; fig. 4; col. 3, ll. 54-63) that define openings extending through the body (defining openings which allow blades extending through; see figs. 1, 4), each blade slot opening comprising an elongated midsection (see annotated fig. 3), an elongated mouth (slots 39; figs. 2-4; col. 4, ll. 1-10) disposed at a top of the midsection (see annotated figs. 3-4), and a tail (see annotated figs. 3-4) disposed at a bottom of the midsection (see annotated figs. 3-4), wherein the midsection has a first width throughout its length (see annotated fig. 3), the mouth has a second width (see annotated fig. 3) that is greater than the first width (see annotated fig. 3), and the tail has a third width that is less than the first width (see annotated fig. 3); and 
a plurality of ginning blades (a plurality of saw blades in saw slots 37; see figs. 1, 4; col. 3, ll. 54-63; col. 4, ll. 31-43) rotationally disposed beneath the back face of the ginning plate body such that a portion of each ginning blade extends through a respective one of the blade slots and protrude beyond the ginning plate front face (see figs. 1, 4; col. 3, ll. 54-63; col. 4, ll. 31-43).
Wallace does not explicitly disclose wherein the second width of the mouth is throughout the length of the mouth.  However, Wallace does disclose the mouth has a substantial uniform width throughout the length (see fig. 2).  Applicant states in para. 0035 that the second width of the mouth has a very small variation; therefore the teaching of Wallace meets the claimed limitation.  Further, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to make wherein the mouth having a second width throughout its length, because this modification does not appear to provide any unexpected results.
Wallace does not disclose wherein the tail is an elongated tail having the third width throughout its length.  However, Ventress teaches a ginning plate (fig. 2; page 1, paras. 2, 7) comprising a body and a plurality of blade slots (see fig. 2) that define openings extending through the body (fig. 2), each blade slot opening comprising an elongated midsection (see annotated fig. 2), an elongated mouth (see annotated fig. 2), and an elongated tail (see annotated fig. 2), wherein the midsection has a first width (see annotated fig. 2), and the tail has a third width throughout its length (see annotated fig. 2) that is less than the first width (see annotated fig. 2).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the ginning plate as disclosed by Wallace, with wherein the tail is an elongated tail having the third width throughout its length as taught by Ventress, in order to provide a suitable tail configuration for improve ginning efficiency.
Wallace does not disclose wherein the mouth of each slot comprises an angled distal wall defining a top end of the respective slot, the distal wall angled outward, away from the midsection of the respective slot as the distal wall extends through the body from the front face of the body to the back face of the body.  However, Massey teaches a ginning plate (a ginning plate assembled from ribs as depicted in fig. 1; col. 1, paras. 1, 3) comprising blade slots (as ribs assembled, slots are created where saw blades extend through; figs. 1-2; col. 1, para. 4), wherein each slot comprises a mouth (each slot has a mouth at a top portion of the plate; as shown in annotated fig. 1) disposed at a top of a midsection (see annotated figs. 1-2), wherein the mouth comprises an angled distal wall  (a top portion of a rib having a front surface, that forms an obtuse angle with respect to the midsection of each slot; see annotated figs. 1-2) defining a top end of the respective slot (see annotated fig. 1), the distal wall angled outward (relative to the midsection of a slot; see annotated figs. 1-2), away from the midsection of the respective slot (see annotated fig. 2), as the distal wall extends through the body from a front face of a plate body to a back face of the plate body (the distal wall formed by the rib having lateral sides extending through the body as the body is formed by assembled by separate ribs; see annotated figs. 1-2).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the ginning plate as disclosed by Wallace, with wherein the mouth of each slot comprises an angled distal wall defining a top end of the respective slot, the distal wall angled outward, away from the midsection of the respective slot, as the distal wall extends through the body from the front face of the body to the back face of the body, as taught by Massey, in order to provide a suitable slot mouth configuration with mouth opening angled away from saw blades for preventing any possible blockage during ginning thereby enhancing the ginning efficiency.
Regarding claim 9, Wallace, Ventress and Massey, in combination, disclose the head unit of Claim 7, but Wallace does not disclose wherein the front face of the plate has a contour that comprises a seed roll channel extending laterally across the front face, wherein the mouth of each slot is disposed within the seed roll channel.  However, Massey teaches wherein a front face of a ginning plate (as addressed above; see annotated figs. 1-2) has a contour that comprises a seed roll channel (each rib is projected upward below the top portion, therefore a seed roll channel is formed when a plurality of ribs are assembled; see annotated figs. 1-2) extending laterally across the front face (see annotated fig. 1), wherein the mouth of each slot is disposed within the seed roll channel (see annotated fig. 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the ginning plate as disclosed by Wallace, with wherein the front face of the plate has a contour that comprises a seed roll channel extending laterally across the front face, wherein the mouth of each slot is disposed within the seed roll channel, as taught by Massey, in order to provide an improved ginning plate configuration by integrating slot mouths and a seed roll channel together to render the ginning plate more compact.
Regarding claim 10, Wallace, Ventress and Massey, in combination, disclose the head unit of Claim 9, but Wallace does not disclose wherein the seed roll channel has a radius of between .010 inches and .030 inches.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the radius of the seed roll channel, in order to form a seed roll channel with a suitable size to be compatible with an overall size of a ginning plate and projected operation capacity of a cotton gin.  A change in size is an obvious variation of engineering design and is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  Mere changes of dimensions/proportions are not considered to be patentably distinct limitations.
Regarding claim 13, Wallace discloses a cotton gin (fig. 1; col. 1, ll. 55-59), said gin comprising: 
a head unit (a roll box 16; fig. 1; col. 2, ll. 28-42), the head unit comprising: 
a housing (a roll box comprising a housing by default; fig. 16); 
a ginning plate (a ginning plate comprising hulling ribs 13; figs. 2, 4; col. 1, ll. 15-25; col. 3, ll. 54-63) disposed within the housing (see fig. 1), the ginning plate comprising: 
a body (multirib section 40; see figs. 3-4) having a front face (see annotated fig. 4), a back face (see annotated fig. 4), a top end (see annotated fig. 4), a bottom end (see annotated fig. 4), and opposing sides (by default; see annotated fig. 4); and 
a plurality of blade slots (saw slots 37; fig. 4; col. 3, ll. 54-63) that define openings extending through the body (defining openings which allow blades extending through; see figs. 1, 4), each blade slot opening comprising an elongated midsection (see annotated fig. 3), an elongated mouth (slots 39; figs. 2-4; col. 4, ll. 1-10) disposed at a top of the midsection (see annotated figs. 3-4), and a tail (see annotated figs. 3-4) disposed at a bottom of the midsection (see annotated figs. 3-4), wherein the midsection has a first width throughout its length (see annotated fig. 3), the mouth has a second width (see annotated fig. 3) that is greater than the first width (see annotated fig. 3), and the tail has a third width that is less than the first width (see annotated fig. 3); and 
a plurality of ginning blades (a plurality of saw blades in saw slots 37; see figs. 1, 4; col. 3, ll. 54-63; col. 4, ll. 31-43) rotationally disposed beneath the back face of the ginning plate body such that a portion of each ginning blade extends through a respective one of the blade slots and protrude beyond the ginning plate front face (see figs. 1, 4; col. 3, ll. 54-63; col. 4, ll. 31-43).
Wallace does not explicitly disclose wherein the second width of the mouth is throughout the length of the mouth.  However, Wallace does disclose the mouth has a substantial uniform width throughout the length (see fig. 2).  Applicant states in para. 0035 that the second width of the mouth has a very small variation; therefore the teaching of Wallace meets the claimed limitation.  Further, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to make wherein the mouth having a second width throughout its length, because this modification does not appear to provide any unexpected results.
Wallace does not disclose wherein the tail is an elongated tail having the third width throughout its length.  However, Ventress teaches a ginning plate (fig. 2; page 1, paras. 2, 7) comprising a body and a plurality of blade slots (see fig. 2) that define openings extending through the body (fig. 2), each blade slot opening comprising an elongated midsection (see annotated fig. 2), an elongated mouth (see annotated fig. 2), and an elongated tail (see annotated fig. 2), wherein the midsection has a first width (see annotated fig. 2), and the tail has a third width throughout its length (see annotated fig. 2) that is less than the first width (see annotated fig. 2).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the ginning plate as disclosed by Wallace, with wherein the tail is an elongated tail having the third width throughout its length as taught by Ventress, in order to provide a suitable tail configuration for improve ginning efficiency.
Wallace does not disclose wherein the mouth of each slot comprises an angled distal wall defining a top end of the respective slot, the distal wall angled outward, away from the midsection of the respective slot as the distal wall extends through the body from the front face of the body to the back face of the body.  However, Massey teaches a ginning plate (a ginning plate assembled from ribs as depicted in fig. 1; col. 1, paras. 1, 3) comprising blade slots (as ribs assembled, slots are created where saw blades extend through; figs. 1-2; col. 1, para. 4), wherein each slot comprises a mouth (each slot has a mouth at a top portion of the plate; as shown in annotated fig. 1) disposed at a top of a midsection (see annotated figs. 1-2), wherein the mouth comprises an angled distal wall  (a top portion of a rib having a front surface, that forms an obtuse angle with respect to the midsection of each slot; see annotated figs. 1-2) defining a top end of the respective slot (see annotated fig. 1), the distal wall angled outward (relative to the midsection of a slot; see annotated figs. 1-2), away from the midsection of the respective slot (see annotated fig. 2), as the distal wall extends through the body from a front face of a plate body to a back face of the plate body (the distal wall formed by the rib having lateral sides extending through the body as the body is formed by assembled by separate ribs; see annotated figs. 1-2).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the ginning plate as disclosed by Wallace, with wherein the mouth of each slot comprises an angled distal wall defining a top end of the respective slot, the distal wall angled outward, away from the midsection of the respective slot, as the distal wall extends through the body from the front face of the body to the back face of the body, as taught by Massey, in order to provide a suitable slot mouth configuration with mouth opening angled away from saw blades for preventing any possible blockage during ginning thereby enhancing the ginning efficiency.
Regarding claim 15, Wallace, Ventress and Massey, in combination, disclose the cotton gin of Claim 13, but Wallace does not disclose wherein the front face of the plate has a contour that comprises a seed roll channel extending laterally across the front face, wherein the mouth of each slot is disposed within the seed roll channel.  However, Massey teaches wherein a front face of a ginning plate (as addressed above; see annotated figs. 1-2) has a contour that comprises a seed roll channel (each rib is projected upward below the top portion, therefore a seed roll channel is formed when a plurality of ribs are assembled; see annotated figs. 1-2) extending laterally across the front face (see annotated fig. 1), wherein the mouth of each slot is disposed within the seed roll channel (see annotated fig. 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the ginning plate as disclosed by Wallace, with wherein the front face of the plate has a contour that comprises a seed roll channel extending laterally across the front face, wherein the mouth of each slot is disposed within the seed roll channel, as taught by Massey, in order to provide an improved ginning plate configuration by integrating slot mouths and a seed roll channel together to render the ginning plate more compact.
Regarding claim 16, Wallace, Ventress and Massey, in combination, disclose the cotton gin of Claim 15, but Wallace does not disclose wherein the seed roll channel has a radius of between .010 inches and .030 inches.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the radius of the seed roll channel, in order to form a seed roll channel with a suitable size to be compatible with an overall size of a ginning plate and operation capacity of a cotton gin.  A change in size is an obvious variation of engineering design and is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  Mere changes of dimensions/proportions are not considered to be patentably distinct limitations.
Claims 5, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wallace (US 3,162,903 A), Ventress (US 20,747 A) and Massey (US 116,615 A) and further in view of Ellman (US 775,349 A).
Regarding claim 5, Wallace, Ventress and Massey, in combination, disclose the plate of Claim 3, but Wallace does not disclose wherein each slot comprises opposing sidewalls that are angled outward such that each slot has a narrower width at the front face of the body than at the back face of the body.  However, Ellman teaches wherein a cotton gin plate comprising slots formed between adjacent ribs (a plurality of ribs assembled to form a cotton gin plate comprising slots to allow saw blades revolving freely in the slots; figs. 1-2; pg. 1, ll. 7-22, 39-46, 66-73), each slot comprises opposing sidewalls that are angled outward such that each slot has a narrower width at a front face of a plate body than at a back face of the plate body (each slot comprises sidewalls formed by two adjacent ribs as depicted in figs. 2-3, wherein the sidewalls are inclined thereby each slot has a narrower width at a front face of a plate body than at a back face of the plate body; figs. 2-3; pg. 1, ll. 39-46, 55-65).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the ginning plate as disclosed by Wallace, with wherein each slot comprises opposing sidewalls that are angled outward such that each slot has a narrower width at the front face of the body than at the back face of the body, as taught by Ellman, so as to properly space the lower portion of the ribs from saw blades to permit the cotton or other material to be fed thereto (Ellman; pg. 1, ll. 55-65).
Regarding claim 11, Wallace, Ventress and Massey, in combination, disclose the head unit of Claim 9, but Wallace does not disclose wherein each slot comprises opposing sidewalls that are angled outward such that each slot has a narrower width at the front face of the body than at the back face of the body.  However, Ellman teaches wherein a cotton gin plate comprising slots formed between adjacent ribs (a plurality of ribs assembled to form a cotton gin plate comprising slots to allow saw blades revolving freely in the slots; figs. 1-2; pg. 1, ll. 7-22, 39-46, 66-73), each slot comprises opposing sidewalls that are angled outward such that each slot has a narrower width at a front face of a plate body than at a back face of the plate body (each slot comprises sidewalls formed by two adjacent ribs as depicted in figs. 2-3, wherein the sidewalls are inclined thereby each slot has a narrower width at a front face of a plate body than at a back face of the plate body; figs. 2-3; pg. 1, ll. 39-46, 55-65).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the ginning plate as disclosed by Wallace, with wherein each slot comprises opposing sidewalls that are angled outward such that each slot has a narrower width at the front face of the body than at the back face of the body, as taught by Ellman, so as to properly space the lower portion of the ribs from saw blades to permit the cotton or other material to be fed thereto (Ellman; pg. 1, ll. 55-65).
Regarding claim 17, Wallace, Ventress and Massey, in combination, disclose the cotton gin of Claim 15, but Wallace does not disclose wherein each slot comprises opposing sidewalls that are angled outward such that each slot has a narrower width at the front face of the body than at the back face of the body.  However, Ellman teaches wherein a cotton gin plate comprising slots formed between adjacent ribs (a plurality of ribs assembled to form a cotton gin plate comprising slots to allow saw blades revolving freely in the slots; figs. 1-2; pg. 1, ll. 7-22, 39-46, 66-73), each slot comprises opposing sidewalls that are angled outward such that each slot has a narrower width at a front face of a plate body than at a back face of the plate body (each slot comprises sidewalls formed by two adjacent ribs as depicted in figs. 2-3, wherein the sidewalls are inclined thereby each slot has a narrower width at a front face of a plate body than at a back face of the plate body; figs. 2-3; pg. 1, ll. 39-46, 55-65).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the ginning plate as disclosed by Wallace, with wherein each slot comprises opposing sidewalls that are angled outward such that each slot has a narrower width at the front face of the body than at the back face of the body, as taught by Ellman, so as to properly space the lower portion of the ribs from saw blades to permit the cotton or other material to be fed thereto (Ellman; pg. 1, ll. 55-65).
Claims 6, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wallace (US 3,162,903 A), Ventress (US 20,747 A), Massey (US 116,615 A) and Ellman (US 775,349 A) and further in view of Lupien (US 2013/0167327 A1).
Regarding claim 6, Wallace, Ventress, Massey and Ellman, in combination, disclose the plate of Claim 5, but Wallace does not disclose wherein the body has at least one of a corrosion resistant coating and an anti-friction coating disposed thereon.   However, Lupien teaches wherein a fibrous plant material decorticator comprising an anti-friction coating (a slick hydrophobic coating to reduce friction; para. 0057).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the ginning plate as disclosed by Wallace, with wherein the plate body has an anti-friction coating disposed thereon, as taught by Lupien, in order to reduce friction between cotton material and the surface of the plate body and improve followability of the cotton material (Lupien; para. 0057).
Regarding claim 12, Wallace, Ventress, Massey and Ellman, in combination, disclose the head unit of Claim 11, but Wallace does not disclose wherein the ginning plate body has at least one of a corrosion resistant coating and an anti-friction coating disposed thereon.  However, Lupien teaches wherein a fibrous plant material decorticator comprising an anti-friction coating (a slick hydrophobic coating to reduce friction; para. 0057).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the ginning plate as disclosed by Wallace, with wherein the ginning plate body has an anti-friction coating disposed thereon, as taught by Lupien, in order to reduce friction between cotton material and the surface of the plate body and improve followability of the cotton material (Lupien; para. 0057).
Regarding claim 18, Wallace, Ventress, Massey and Ellman, in combination, disclose the cotton gin of Claim 17, but Wallace does not disclose wherein the ginning plate body has at least one of a corrosion resistant coating and an anti-friction coating disposed thereon.  However, Lupien teaches wherein a fibrous plant material decorticator comprising an anti-friction coating (a slick hydrophobic coating to reduce friction; para. 0057).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the ginning plate as disclosed by Wallace, with wherein the plate body has an anti-friction coating disposed thereon, as taught by Lupien, in order to reduce friction between cotton material and the surface of the plate body and improve followability of the cotton material (Lupien; para. 0057).
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wallace (US 3,162,903 A), Ventress (US 20,747 A), Massey (US 116,615 A), Ellman (US 775,349 A), Lupien (US 2013/0167327 A1) and further in view of Owen (US 2017 /0204535 A1).
Regarding claim 19, Wallace, Ventress, Massey, Ellman and Lupien, in combination, disclose the cotton gin of Claim 18, but Wallace does not disclose wherein the cotton gin is located on a mobile platform capable of harvesting cotton.  However, Owen teaches wherein a cotton gin (cotton gin 14; fig. 1; para. 0021) is located on a mobile platform capable of harvesting cotton (integrated with a cotton harvester 10; fig. 1; para. 0021).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have used the cotton gin as disclosed by Wallace, with wherein the cotton gin is located on a mobile platform capable of harvesting cotton, as taught by Owen, in order to provide an improved cotton picking machine integrated with a cotton gin thereby enhancing the performance of the cotton picking machine and reducing the overall cost (Owen; para. 0007).
Regarding claim 20, Wallace, Ventress, Massey, Ellman, Lupien and Owen, in combination, disclose the cotton gin of Claim 19, but Wallace does not disclose wherein the cotton gin is located on a harvester-combine.  However, Owen teaches wherein a cotton gin (cotton gin 14; fig. 1; para. 0021) is located on a harvester-combine (integrated with a cotton harvester 10; fig. 1; para. 0021).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have used the cotton gin as disclosed by Wallace, with wherein the cotton gin is located on a harvester-combine, as taught by Owen, in order to provide an improved cotton picking machine integrated with a cotton gin thereby enhancing the performance of the cotton picking machine and reducing the overall cost (Owen; para. 0007).

    PNG
    media_image1.png
    827
    802
    media_image1.png
    Greyscale

Annotated Figures 3-4 from US 3,162,903 A

    PNG
    media_image2.png
    400
    898
    media_image2.png
    Greyscale

Annotated Fig. 2 from US 20,747 A

    PNG
    media_image3.png
    929
    677
    media_image3.png
    Greyscale

Annotated Figures 1-2 from US 116,615 A

Response to Arguments
In view of Applicant's amendment, newly modified grounds of rejection have been identified and applied as necessitated by the amendment.  Further, Applicant's arguments filed on 01/20/2021 have been fully considered and addressed as follows.
Applicant Remarks: Applicant asserts that as Figs. 4-5 of the instant application illustrate "an elongate mouth" and "an elongated tail" as recited in the claims, the specification as filed provides antecedent basis the claims recitations that the mouth and tail are elongated.
Examiner's response: Examiner respectfully disagrees.  First, Applicant refers to the drawings instead of the specification in the remarks; however, the drawings are not a portion of the specification.  Second, it is noted that although the subject matter of the claims does not need to be described literally in the specification, the specification still needs to provide sufficient support for all the claimed subject matter.  The terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description (See 37 CFR 1.75(d)(1)).  While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims.  Even if the claimed subject matter finds support in the drawings, the meaning of every term used in any of the claims should be apparent from the descriptive portion of the specification with clear disclosure as to its import (See MPEP 608.01(o)).
Applicant Remarks: With respect to amended claims 1, 7 and 13, Applicant asserts that Massey teaches away from a blade slot having a mouth portion disposed at the top of a midsection of the slot, wherein the mouth portion comprises a distal wall that is angled outward, away from the midsection of the respective slot as the distal wall extends through the body from the front face of the body to the back face of the body because 1) the angled distal wall of the slots in Massey does not include any portion of the slots formed between the ribs C and D; and 2) the distal end wall of the slots of Massey are angled inward, not outward.
Examiner's response: Examiner respectfully disagrees.  First, it is noted that the claims each recite "an elongated mouth disposed at a top of the midsection", which indicates that the elongated mouth can include anywhere that defines the slot as long as the elongated mouth is disposed at a top of the midsection, not necessarily in the slot.  Massey teaches a recessed distal wall forming a top end of the slot, also disposed at a top of the midsection (Fig. 2); therefore Massey's distal wall forms a portion of an elongated mouth (Fig. 1), and Massey's teaching meets the requirement of the above recited limitation.  Second, the claims each recite "the distal wall angled outward"; however, the term "outward" is a relative word which should be paired with a reference to be compared with.  The claims do not provide such a reference; therefore, per broadest reasonable interpretation, any location of the ginning plate can be used as a reference.  Further, even if the midsection of the slot is considered as the reference, the annotated Fig. 2 of Massey clearly shows that the angled distal wall angled away from the midsection of the slot.  Therefore, Massey's teaching meets all the claimed requirements and Massey does not teach away from the claimed limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732

/KHOA D HUYNH/            Supervisory Patent Examiner, Art Unit 3732